UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARY LEE PAGLIAROLI,
                              Plaintiff,             §
                                                     §
v.                                                   §       Case # 17-CV-1350-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Mary Lee Pagliaroli (“Plaintiff”) brings this action pursuant to the Social Security

Act (the “Act”) seeking review of the final decision of the Commissioner of Social Security that

denied her application for Disability Insurance Benefits (“DIB”) under Title II of the Act. See ECF

No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c), and the

parties consented to proceed before the undersigned, in accordance with a standing order (see ECF.

No. 15).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 8, 11. Plaintiff also filed a response to the Commissioner’s brief.

See ECF No. 14. For the reasons that follow, the Commissioner’s motion (ECF No. 11) is

GRANTED, and Plaintiff’s motion (ECF No. 8) is DENIED.

                                           BACKGROUND

       On May 22, 2014, Plaintiff filed her DIB application, alleging she was disabled due to

mental health, stress, anxiety, migraines, and restless leg syndrome. Transcript (“Tr.”) 146-49,

171. Plaintiff’s application was denied, and she subsequently requested a hearing. Tr. 93-100.

Plaintiff’s hearing was held before Administrative Law Judge Roxanne Fuller (the “ALJ”) on April

19, 2016. Tr. 46-78. A vocational expert (“VE”), Tom Grisak, also testified at Plaintiff’s hearing.

Tr. 75. The ALJ issued her decision on September 8, 2016, denying Plaintiff’s application. Tr. 23-
43. On November 2, 2017, the Appeals Council denied Plaintiff’s request for further review. Tr.

1-6. The ALJ’s decision thus became the “final decision” of the Commissioner subject to judicial

review under 42 U.S.C. § 405(g).

       At the time of her hearing, Plaintiff was 47 years old and had a college degree in

communications. Tr. 50. Her last job, as a billing clerk in a hospital, ended in March 2014. Tr. 51.

Plaintiff alleges she stopped working due to increasingly frequent headaches, migraines, restless

leg, and panic attacks. ECF No. 8 at 3. Plaintiff alleges she missed work 1-2 days a month in 2014,

due to migraine headaches, and estimated she missed work about four days a month from her

combined impairments. Tr. 54, 199. According to Plaintiff, “[her] migraines drastically improved

since she stopped working.” Id. Her restless leg also improved due to ‘the absence of work stress,

and when she spent less time sitting in a chair.” Id. (citing Tr. 560).

                                        LEGAL STANDARD

I.    District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C.

§ 405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).




                                                  2
II.   Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis notwithstanding limitations for the

collective impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national
                                                 3
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                                     DISCUSSION

I.       The ALJ’s Decision

           The ALJ analyzed Plaintiff’s claim for benefits under the process described above. In the

first two steps of the five-step process, the ALJ determined Plaintiff had not engaged in substantial

gainful activity during the relevant period, and that she had the following severe impairments:

osteoarthritis of the left knee, morbid obesity, 1 post-traumatic stress disorder, major depressive

disorder, and generalized anxiety disorder. Tr. 28. The ALJ next found that Plaintiff did not meet

or medically equal any listed impairment at step three. Tr. 29. The ALJ determined Plaintiff had

the residual functional capacity (“RFC”) for a limited range of unskilled, low-stress, sedentary

work, finding she:

           has the residual functional capacity to perform sedentary work as defined in 20 CFR
           404.1567(a) except the claimant can occasionally climb ramps or stairs; never
           climb ladders, ropes, or scaffolds; occasionally balance, stoop, crouch, kneel, and
           crawl; have occasional exposure to moving mechanical parts; occasionally operate
           a motor vehicle; have occasional exposure to unprotected heights; is able to perform
           simple, routine, repetitive tasks; is able to work in a low stress job, defined as
           requiring only occasional decision making and only occasional changes in the work
           setting; have no interaction with the public; and only occasional, superficial
           interaction with co-workers and supervisors.

Tr. 32. Based on the RFC and the testimony of the VE, the ALJ determined Plaintiff could no

longer perform her past relevant work at step four. Tr. 37. However, based on the VE’s testimony,

the ALJ determined that Plaintiff retained the ability to perform other work found in significant

numbers in the national economy, such as a final assembler, polisher, and stuffer. Tr. 38.




1
    At the time of the hearing, Plaintiff was 5’5” tall and weighed 340 pounds. ECF No. 8 at 3.
                                                            4
II.   Analysis

       Plaintiff asserts two points of error in the ALJ’s decision. Plaintiff contends: (1) the ALJ

failed to properly assess and weigh the opinions of Plaintiff’s treating physicians; and (2) the ALJ

erred in evaluating the opinion of the Administration’s consultative psychologist, Dr. Ippolito,

with respect to Plaintiff’s mental capabilities. The Court addresses these arguments in turn below.

       A. Substantial Evidence Supports the ALJ’s Analysis of Dr. Phillips’s Opinion.

       Plaintiff argues the ALJ should have assigned controlling weight to the medical opinion

form completed by Dr. Phillips, her treating psychiatrist. Tr. 651-56. See 20 C.F.R.

§ 404.1527(d)(2) (treating physician’s opinion is given controlling weight if “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the] case record.”). For the reasons set forth below, the Court finds

the ALJ’s analysis was well reasoned and supported by substantial evidence, and the form was not

entitled to controlling weight.

       First, the ALJ pointed out that Dr. Phillips’ suggested limitations conflicted with Plaintiff’s

daily activities. As the ALJ explained, Dr. Phillips’ opinion portrayed Plaintiff as having little

ability to perform simple tasks or to get along with others, yet her daily activities included tasks

that required memory, concentration, and social interaction. For example, Plaintiff’s daily

activities included cooking, shopping, painting, operating a motor vehicle, leaving her home

unaccompanied, attending church, and helping in the food pantry. Tr. 30, 33, 36. Plaintiff also told

Dr. Miller she cooked, cleaned, and shopped once or twice per week; and she told Dr. Ippolito that

she drove, interacted with friends, checked email, and cleaned. Tr. 431, 438. At her hearing,

Plaintiff said she tended to hide from others, but she also admitted that she left her home four to

five times per week; that she could drive; and she helped out in her church’s food pantry. Tr. 63,

66-67, 74.
                                                 5
        Next, the ALJ cited examples where Plaintiff’s mental status examinations from physicians

revealed little restriction in Plaintiff’s attention, concentration, or memory. Tr. 36. In fact, the ALJ

cited Dr. Phillips’ own treatment note from May 2014 (Tr. 36), in which Dr. Phillips noted that

Plaintiff had normal memory and her attention span and concentration were “improving.” Tr. 352.

There were no objective findings in the record to support the “serious limitations” in concentration

and memory Dr. Phillips checked on the medical treatment opinion form. Tr. 653. Dr. Ippolito, the

consulting psychologist, likewise reported intact memory, concentration, and cognitive

functioning. Tr. 437. Finally, the ALJ cited a report from neurologist Dr. Ajtai, who also observed

completely normal mental status, including memory, cognition, and fund of knowledge. Tr. 605.

In other words, the ALJ found that important mental status factors such as concentration, memory,

and social interaction were all completely normal. When mental clinical findings are “largely

normal,” the ALJ is entitled to reject a contradictory medical opinion that is ostensibly based on

those clinical findings. See, e.g., Newell v. Colvin, No. 15-CV-6262P, 2016 WL 4524809, at *14

(W.D.N.Y. Aug. 30, 2016), reconsideration denied, No. 15-CV-6262P, 2017 WL 1541239

(W.D.N.Y. Apr. 28, 2017) (ALJ properly discredited opinion based upon the “largely normal”

findings from the claimant’s mental-status examinations); Downs v. Colvin, No. 6:15-CV-

06644(MAT), 2016 WL 5348755, at *4 (W.D.N.Y. Sept. 26, 2016).

        Plaintiff also contends the ALJ overlooked Dr. Phillips’ status as a treating physician and

the fact that she was a specialist. See ECF No. 8 at 25. Plaintiff acknowledges the ALJ addressed

the opinion, but she says the ALJ’s analysis was vague and legally insufficient. ECF No. 8 at 24-

27. Contrary to Plaintiff’s argument, the ALJ clearly explained her reasons for giving less than

controlling weight to Dr. Phillips’ opinion that Plaintiff had “serious limitations” in concentration

and memory. Tr. 653. Furthermore, the ALJ recognized Dr. Phillips as a “treating doctor,” which

showed the ALJ understood Dr. Phillips’ opinion would be due controlling weight if it were well
                                                   6
supported and consistent with the record. Tr. 36. However, the ALJ is clearly entitled to reject

medical opinion evidence that is not well-supported or is inconsistent with other evidence in the

record. See Morris v. Berryhill, No. 16-2672, 2018 WL 459678 at *3 (2d Cir. 2018) (“opinion of

a treating physician is not absolute”).

        If not afforded controlling weight, a treating physician's opinion is given weight according

to a non-exhaustive list of enumerated factors, including (i) the frequency of examinations and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

physician's opinion; (iii) the opinion's consistency with the record as a whole; and (iv) whether the

physician has a relevant specialty. 20 C.F.R. §§ 404.1527(c) (2), 416.927(c)(2); see Clark v.

Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998); Marquez v. Colvin, No. 12 CIV. 6819

PKC, 2013 WL 5568718, at *9 (S.D.N.Y. Oct. 9, 2013). In rejecting a treating physician's opinion,

an ALJ need not expressly enumerate each factor considered if the ALJ's reasoning and adherence

to the treating physician rule is clear. See, e.g., Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir.

2013) (finding that “a slavish recitation of each and every factor” listed in 20 C.F.R. § 404.1527(c)

is not required).

        At the hearing, the ALJ asked Plaintiff whether Dr. Phillips is a psychiatrist, to which

Plaintiff answered in the affirmative. Tr. 55. Plaintiff also testified that she treated with Dr. Phillips

for six to eight months. Id. Although the ALJ did not directly address Dr. Phillips’ specialty in her

opinion, she was not required to do so. Specialty is not a determinative factor in this particular

case, since the ALJ can reject a specialist opinion, when, as here, it conflicts with other evidence

in the record. As explained, once the ALJ has cited a good reason for rejecting an opinion, there is

no requirement to discuss factors that are not outcome determinative. See Atwater, 512 F. App’x

at 70; Poupore v. Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (substantial evidence supported

rejection of insufficiently supported treating opinion). To require the ALJ to mention the specialty
                                                    7
and length of treatment in her decision under the facts of this case is unwarranted, and such a

requirement would exalt form over substance. See Halloran v. Barnhart, 362 F.3d 28, 31–32 (2d

Cir. 2004) (affirming ALJ opinion which did not discuss the treating physician rule, but where the

decision adhered to “the substance of the treating physician rule”).

       Plaintiff also complains the analysis did not address some of the limitations listed on Dr.

Phillips’s form. See ECF No. 8 at 26. To the contrary, the ALJ carefully recounted each of Dr.

Phillips’ suggested limitations, including the social and attendance restrictions Plaintiff cites in her

brief. The ALJ also noted Dr. Phillips’ opinion suggested “serious limitations in many categories

of mental functioning.” Tr. 36. As explained above, however, the ALJ also cited clinical evidence

showing Plaintiff’s mental status examinations were largely normal, and that she engaged in daily

activities inconsistent with disability. Thus, the ALJ explained her reasoning for rejecting Dr.

Phillips’ form to the extent it conflicted with evidence showing Plaintiff’s ability to perform

simple, isolated, low-stress work of the type described by the RFC. Tr. 36. And to the extent

Plaintiff argues the three treatment notes from three different physician cited by the ALJ did not

“address or contradict” Dr. Phillips’s form (see ECF No. 8 at 27), Plaintiff failed to explain the

point of her argument. The ALJ clearly addressed these notes—all of which reported normal

mental status—and pointed out their contradiction with Dr. Phillips’ form stating “serious

limitations” in concentration and memory. Plaintiff’s argument is, therefore, without merit.

       Moreover, the “fill-in-the-box” form which seems to be the buttress of Plaintiff’s first point

of error has little evidentiary value. Gray v. Astrue, No. 9-cv-00584, 2001 WL 2516496, at *5

(W.D.N.Y. June 23, 2011). The form contains over 50 boxes for the respondent to check. Dr.

Phillips checked four. In the “Mental Abilities and Aptitudes to do Unskilled Work” portion of the

form, Dr. Phillips checked that Plaintiff would be unable to meet competitive standards in three

fields. Tr. 653. When asked to explain the limitations, Dr. Phillips merely states “see notes.” Id.
                                                   8
Throughout Dr. Phillips’ notes Plaintiff is noted to display anxiety at times but is able to control

it, or she is noted to display anxiety and depression only periodically. Tr. 310-30, 639. As the notes

consistently reflect, Plaintiff’s speech is noted as clear, fluent and spontaneous and her immediate,

recent and remote memory are intact. Tr. 310, 639. Thus, there is little in Dr. Phillips’ notes

connecting the checked boxes on the form with Plaintiff’s psychiatric exam. There were no

explanatory notes which fill in the margins or separate notes expounding on the answers given.

Nor does the form contain any completed fields which provide objective findings for the

assessments. See Harbot v. Berryhill, 335 F. Supp. 3d 382 (W.D.N.Y. 2018) (finding the ALJ

improperly discounted the opinion on a fill-in-the-box form where “the margins of the form were

filled with hand-written notes” and “accompanied by a multi-page, single-spaced typewritten

supplemental attachment which explained the clinical bases for the limitations it described”);

McGuire v. Comm’r of Soc. Sec., No. 17-CV-6687-JWF, 2019 WL 1172809, at *1 (W.D.N.Y.

Mar. 13, 2019) (finding that a fill-in-the-box form supplemented by written narrative, including

symptoms, diagnosis, prognosis, description of pain, description of clinical findings and objective

signs, and treatment and response, was reliable). As noted above, Dr. Phillips checked boxes on

the form but provided no additional narrative or other supplementation to support her conclusion.

       Plaintiff was also seeing a therapist, Annie Hanley (“Ms. Hanley”), during the time she

saw Dr. Phillips. The notes of those visits most often record logical thought content and intact

thought process. Tr. 441-514. Although on a few occasions, depression and anxiety were noted as

moderate to severe, they were, for the most part, noted as moderate. Tr. 441-514. Additionally,

Ms. Hanley observed that Plaintiff reported feeling better when her fears and feelings were

validated, for example when her psychiatrist told Plaintiff she would be fired and that she

“definitely” would be approved for disability. Tr. 463, 467. As noted, most of Plaintiff’s stress

related to her supervisor, and once Plaintiff was removed from her job situation and the supervisor,
                                                  9
her previous problems with headaches and restless leg syndrome appeared to have improved

significantly. Tr. 658.

       Plaintiff’s argument that the ALJ overlooked the GAF score ratings from Dr. Phillips’

treatment notes also fails. See ECF No. 8. at 26. Contrary to Plaintiff’s argument, the ALJ explicitly

discussed the scores (Tr. 36, 311) and was careful to explain that she assigned little weight to the

scores generally, because they were snapshots of Plaintiff’s condition at a particular time, and

because the scores are designed to consider factors outside those used in disability determinations.

Tr. 36. See Wilson v. Berryhill, No. 16-CV-00664V(F), 2018 WL 4211322, at *2 (W.D.N.Y. Sept.

4, 2018) (noting the GAF is a “multiaxial scale is used to assess an individual’s mental and physical

condition on five axes, each of which refers to a different class of information”).

       Furthermore, the recent edition of the American Psychiatric Association’s Diagnostic and

Statistical Manual of Mental Disorders has dropped the use of the scale, and the Social Security

Administration has limited the manner in which such scores are used. See Mainella v. Colvin, No.

13-CV-2453, 2014 WL 183957, at *5 (E.D.N.Y. Jan. 14, 2014) (explaining that the Administration

issued a bulletin dated July 31, 2013, limiting use of GAF scores because the scores are so general

that they are not useful without additional supporting description and detail) (internal citations and

quotations omitted). Dr. Phillips consistently assigned a GAF score of 50 during the treatment

period of March 2014 to June 2014. See, e.g., Tr. 311, 314, 317, 320, 323, 326. However, after

Plaintiff was hospitalized for three days in May 2014, she was assigned a GAF score of 65 (Tr.

298), and Dr. Young reported her average GAF score for the treatment period of March 2014 to

February 2016 was 60 (Tr. 779-82). A GAF score in the 51 to 60 range indicates moderate

symptoms or moderate difficulty in social, occupational, or school functioning. Zabala v. Astrue,

595 F.3d 402, 406 n.3 (2d Cir. 2010) (internal citations omitted). A GAF score in the 61-70 range

indicates some mild limitations or some difficulty in occupational settings, but also indicates
                                                 10
general functioning and the existence of some meaningful personal relationships. See Petrie v.

Astrue, 412 Fed. App’x 401, 405 (2d Cir. 2011). Thus, even if the scores were considered, they

indicate, for the most part, that Plaintiff had only mild to moderate limitations. In any event,

however, for the reasons explained above. the ALJ properly assigned little weight to Plaintiff’s

GAF scores and explained her reasons for doing so.

       In summary, the ALJ explained that although Dr. Phillips had suggested a greater level of

limitation, Dr. Phillips’ opinion was not consistent with Plaintiff’s daily activities and with her

generally normal mental status examinations since she left her last job. Because it is the ALJ’s

duty to evaluate conflicts in the evidence, the Court finds the ALJ acted within her discretion in

discounting Dr. Phillips’ opinion regarding Plaintiff’s mental limitations, and the Court finds no

error. See 20 C.F.R. § 404.1527(c)(i); Monroe, 676 F. App’x at 7 (“Genuine conflicts in the

medical evidence are for the Commissioner to resolve.”) (quoting Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir. 2002)). Where, as here, the ALJ considered the record as a whole, including the

assessments of all the medical providers, and cited good reasons supported by substantial evidence

for her conclusions, there is no error and the ALJ’s decision should be affirmed.

       B. Substantial Evidence Supports the ALJ’s Analysis of Dr. Ippolito’s Opinion.

       Plaintiff also argues that substantial evidence did not support the ALJ’s decision to afford

partial weight to the opinion of consultative examiner Dr. Ippolito. Tr. 35, 435-38; ECF No. 8 at

29. In her first argument, Plaintiff contends that a consultative physician can never be assigned

more weight than a treating doctor. ECF No. 8 at 29. Plaintiff’s argument is incorrect. The ALJ is

permitted to assign significant weight to any opinion she finds well supported and consistent with

the other evidence in the record. See Petrie, 412 Fed. App’x at 405 (citing Mongeur v. Heckler,

722 F.2d 1033, 1039 (2d Cir. 1983); 20 C.F.R. § 404.1527(c).



                                                11
       In this case, Dr. Ippolito’s examination notes explained and supported her conclusions.

Plaintiff told Dr. Ippolito she had friends with whom she interacted on a regular basis, and she was

“able to do cooking, cleaning, and grocery shopping independently.” Tr. 437-38. Plaintiff also said

her typical day was spent checking her email, participating in hobbies like painting and crafting,

cleaning, or lying in bed. Tr. 438. Additionally, Dr. Ippolito’s own clinical testing revealed that

Plaintiff had normal memory and concentration. Tr. 437. Because Dr. Ippolito’s opinion was well

supported and explained, the ALJ was entitled to afford it at least partial weight.

       To the extent Plaintiff argues that the ALJ erred in rejecting the portion of Dr. Ippolito’s

opinion regarding “moderate to marked” restriction in Plaintiff’s ability to handle interpersonal

relationships and work stress (see ECF No. 8 at 29), Plaintiff’s argument takes the ALJ’s

statements out of context. The ALJ specifically recognized Dr. Ippolito’s opinion regarding

interaction and stress and explained that Plaintiff would struggle to handle more than moderate

stress, and that she did not work well with others,. Tr. 35. Thus, the ALJ determined an RFC

limiting Plaintiff to simple/routine/repetitive tasks, limited her interaction with the public and

colleagues, and specified that Plaintiff needed a “low stress” job. Tr. 32. As long as the ALJ is

careful to explain her decision, she is entitled to reject portions of a medical opinion that conflict

with other evidence in the record. See Raymer v. Colvin, No. 14-CV-6009P, 2015 WL 5032669,

at *5 (W.D.N.Y. Aug. 25, 2015) (“an ALJ who chooses to adopt only portions of a medical opinion

must explain his or her decision to reject the remaining portions”). Here, the ALJ explained that

Plaintiff’s many activities outside her home and her long work history suggested she at least

retained the ability to perform the types of unskilled, low-stress work described by the RFC,

notwithstanding Dr. Ippolito’s opinion. Tr. 35.

       Plaintiff also challenges the ALJ’s finding regarding social interaction, relying primarily

on notes from Ms. Hanley. See ECF No. 8 at 30; Tr. 61-62, 438, 509, 513, 662, 673, 682, 707-77.
                                                  12
Plaintiff consistently complained to Ms. Hanley that she felt isolated and inactive. However, as

already discussed, Plaintiff said she left her home up to five times per week, that she spent time

with friends and at her church food pantry, and that she could go out alone. Tr. 437-38. Thus, the

record establishes a conflict between Plaintiff’s complaints to Ms. Hanley and the many activities

in which she admitted participating. When, as here, there is a genuine conflict in the evidence, the

Court must affirm the ALJ’s resolution of that conflict, as long as the resolution is well explained—

which the ALJ did in this case. Raymer, 2015 WL 5032669, at *5.

       Plaintiff also asserts that the record “documents multiple instances of [her] inappropriate

reactions to stress.” ECF No. 8 at 30. In support, Plaintiff cites a treatment record where she was

anxious about returning to the job that had caused her decompensation. Id.; Tr. 457. However, the

ALJ acknowledged that Plaintiff cannot return to her last job; thus, the cited treatment note is not

relevant to Plaintiff’s argument. Plaintiff also cites a lengthy section of Ms. Hanley’s notes (Tr.

707-77), mostly documenting Plaintiff’s feelings about her ups and downs, her lack of motivation,

and her worries about returning to work, as well as her grinding her teeth and sleeping too much.

However, nothing in these notes directly addresses Plaintiff’s reactions to stress or stressors in a

work-like setting (Tr. 710, 714, 718, 724, 726, 736, 748, 762, 770, 776), and Plaintiff does not

point to any specific treatment note supporting her position that the ALJ’s finding regarding social

interaction was not supported by the evidence.

        Because the ALJ’s decision reflects that she explained her rationale for the weight

assigned Dr. Ippolito’s opinion. the Court finds the ALJ’s choices were well within her “zone of

choice” and should be affirmed. See Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d

Cir. 2012); Casey v. Astrue, 503 F.3d 687, 693 (8th Cir.2007) (holding that the “ALJ acted within

the acceptable zone of choice in declining to give [the treating physician's] opinion controlling

weight). A thorough review of the records reflects that Plaintiff’s stress onset was primarily
                                                 13
limited to interaction with her supervisor. The records also note she was doing much better after

leaving her stressful situation. The ALJ’s compassionate and careful assessment took this into

account in determining that there were jobs in the national economy Plaintiff could perform and,

accordingly, was not disabled under the Act.

                                           CONCLUSION

       The Commissioner’s Motion for Judgment on the Pleadings (ECF No. 11) is GRANTED

and Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 8) is DENIED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _________________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                               14
